DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 6/27/2022 which amended claims 1 and 14-18. Claims 1-20 are currently pending.  

Terminal Disclaimer
The terminal disclaimer filed on 6/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,003,091 and US Patent No. 10,534,272 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §§119(e), 120, and 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application No. 62/072250, 14/706871, 16/127/017, 16/740256, fail to provide adequate support in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The applications fail to provide support for “rotating the device design layout and the scribe line design layout in different directions; after rotating the device design layout and the scribe line design layout in different directions, performing an optical proximity correction (OPC) process on the device design layout and the scribe line design layout” as recited in claim 1. Accordingly, claims 1-7 are not entitled to the benefit of the prior application. 

Response to Arguments
Applicant’s arguments, see page 8, filed 6/27/2022, with respect to the objection to claim 14 have been fully considered and are persuasive in light of the amendment to the claim. The objection to claim 14 has been withdrawn. 
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 8-9 that “receiving a device design layout and a scribe line design layout surrounding the device design layout” and “rotating the device design layout and the scribe line design layout in different directions; after rotating the device design layout and the scribe line design layout in different directions, performing an optical proximity correction (OPC) process on the device design layout and the scribe line design layout” as recited in claim 1 is illustrated in Figs. 4B-D and paragraphs [0020]-[0021] and [0023] of the specification. The Examiner respectfully disagrees. The specification as-filed in paragraphs [0019], [0023], [0024] and in Figs. 4A-4D describes rotating the device design layout and the scribe line design layout in the same direction prior to performing an OPC process on the device design layout and the scribe line design layout. Specifically, para. [0019] describes “the device design layout 102 is rotated (substantially 90 degrees) counterclockwise” and para. [0023] states “after being generated, the scribe line design layout is rotated substantially counterclockwise” prior to performing the optical proximity correction process. The specification does not describe an example of rotating the device design layout and the scribe line design layout in different directions prior to performing an optical proximity correction (OPC) process on the device design layout and the scribe line design layout. Applicant’s arguments on this point have been fully considered, but they are not persuasive.
Applicant’s arguments, see page 9, filed 6/27/2022, with respect to the 35 U.S.C. 112(a) rejections of claims 15-20 have been fully considered and are persuasive in light of the amendments to claim 15. The 35 U.S.C. 112(a) rejections of claims 15-20 have been withdrawn. 
Applicant’s arguments, see page 10, filed 6/27/2022, with respect to the nonstatutory double patenting rejections have been fully considered and are persuasive in light of the properly filed Terminal Disclaimer. The nonstatutory double patenting rejections have been withdrawn. 
Applicant’s arguments, see pages 10-11, filed 6/27/2022, with respect to the 35 U.S.C. 102(a)(1) rejection of claim 15 have been fully considered and are persuasive in light of the amendment to the claim. The 35 U.S.C. 102(a)(1) rejection of claim 15 has been withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “rotating the device design layout and the scribe line design layout in different directions; after rotating the device design layout and the scribe line design layout in different directions, performing an optical proximity correction (OPC) process on the device design layout and the scribe line design layout” in lines 4-8. However, the specification does not describe rotating the device design layout and the scribe line design layout in different directions and then performing an OPC process on the device design layout and the scribe line design layout. The specification describes rotating the device design layout and the scribe line design layout in the same direction prior to performing an OPC process on the device design layout and the scribe line design layout. In the application as-filed, para. [0019] describes “the device design layout 102 is rotated (substantially 90 degrees) counterclockwise,” para. [0022] details the overlay pattern, the critical dimension bar pattern, the process control monitor pattern, and the identification pattern are rotated counterclockwise, and para. [0023] states, “after being generated, the scribe line design layout is rotated substantially counterclockwise.” Fig. 4B illustrates the rotation of the device design layout in a counterclockwise direction, Fig. 4C illustrates the counterclockwise rotation of the overlay pattern, the critical dimension bar pattern, the process control monitor pattern, and the identification pattern, and Fig. 4D illustrates the counterclockwise rotation of the scribe line design layout. The specification does describe rotating the device design layout substantially 90 degrees counterclockwise and rotating the scribe line design layout 90 degrees clockwise in para. [0024], but this is performed after performing the OPC process according to paras. [0023]-[0024]. The specification as originally filed does not support the currently claimed order of rotating the device design layout and the scribe line design layout in different directions and subsequently performing the OPC process on the device design layout and the scribe line design layout in such a way as to reasonably convey to one of ordinary skill in the art that the inventor had possession of the claimed invention at the time of filing. Moreover, there is no support for this subject matter in the originally filed disclosures of provisional application 62/072250 or parent applications 14/706871, 16/127/017, and 16/740256. To overcome this rejection, it is suggested that the claim language be amended to recite rotating the device design layout and the scribe line design layout in the same direction; after rotating the device design layout and the scribe line design layout in the same direction, performing an optical proximity correction (OPC) process on the device design layout and the scribe line design layout or similar subject matter that is supported by the specification as originally filed. Thus, the specification does not describe the claimed subject matter such that one of ordinary skill in the art would have understood the inventors to have had possession of rotating the device design layout and the scribe line design layout in different directions; after rotating the device design layout and the scribe line design layout in different directions, performing an optical proximity correction (OPC) process on the device design layout and the scribe line design layout.” Claim 1 and all claims depending therefrom are rejected as failing to comply with the written description requirement. Appropriate correction is required. 



Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious rotating the device design layout and the scribe line design layout in different directions; after rotating the device design layout and the scribe line design layout in different directions, performing an optical proximity correction (OPC) process on the device design layout and the scribe line design layout; and forming a reticle comprising the device design layout and the scribe line design layout after performing the OPC process. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
The dependent claims would likewise be allowable by virtue of their dependency.
Sakurai et al. (US PGPub 2008/0063259, Sakurai hereinafter) discloses after rotating the device design layout in the first direction, performing an optical proximity correction (OPC) process on the device design layout (Figs. 6, 9, paras. [0077]-[0083], OPC is applied to the rotated pattern 14); after performing the OPC process, rotating the device design layout in a second direction different from the first direction (Figs. 6 and 10, paras. [0077]-[0084], following the OPC process, the pattern data is rotated in the reverse direction from the first rotation), but Sakurai does not describe or render obvious performing the OPC process on the scribe line design layout. 
Hartley (US Patent No. 5,917,932) discloses rotating a process control monitor pattern relative to the device design layout (col. 2, lines 34-47, col. 3, lines 53-56, col. 10, lines 58-67, col. 11, lines 1-5, col. 12, lines 35-67, col. 13, lines 1-11, the alignment marks of the metrology marks are rotated to remove error components), but Hartley does not describe or render obvious performing the OPC process on the scribe line design layout. 
Ning et al. (US PGPub 2015/0278426) discloses designing reticle metrology patterns to include structural elements design to protect the metrology patterns from being modified in an optical proximity correction process (Figs. 2-4, and 6, paras. [0033], [0035], and [0044]). Ning et al. does not teach or render obvious performing the OPC process on the scribe line design layout.

Claims 8-20 are allowed.
Regarding claim 8, the prior art of record, either alone or in combination, fails to teach or render obvious performing an optical proximity correction (OPC) process on the device design layout and the scribe line design layout; after performing the OPC process, rotating the scribe line design layout; and after rotating the scribe line design layout, forming a reticle comprising the device design layout and the scribe line design layout. These limitations in combination with the other limitations of claim 8 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Hartley (US Patent No. 5,917,932) discloses a method, comprising: receiving a device design layout and a scribe line design layout to surround the device design layout (col. 2, lines 34-47, col. 3, lines 53-56, col. 10, lines 58-67, col. 11, lines 1-5, col. 12, lines 35-63, metrology marks are included in the design data for the lithography mask); rotating an overlay pattern (col. 2, lines 34-47, col. 3, lines 53-56, col. 10, lines 58-67, col. 11, lines 1-5, col. 12, lines 35-67, col. 13, lines 1-11, the alignment marks of the metrology marks are rotated to remove error components); and forming an e-beam file having the device design layout and the overlay pattern after rotating the overlay pattern (Fig. 5, col. 4, lines 34-67, col. 5, lines 1-9, col. 6, lines 1-9, col. 16, lines 5-24, col. 7, lines 50-67, col. 8, lines 49-55, col. 9, lines 1-27, the central processing unit 530 include a storage device 536 which stores the data of the mask design after removing error components from the alignment marks). However, Hartley does not describe or render obvious performing an optical proximity correction (OPC) process on the device design layout and the scribe line design layout; after performing the OPC process, rotating the scribe line design layout; and after rotating the scribe line design layout, forming a reticle comprising the device design layout and the scribe line design layout. 
Sakurai et al. (US PGPub 2008/0063259) discloses rotating the mask pattern in either clockwise or counterclockwise directions using OPC software (Fig. 8, para. [0079]), but Sakurai does not describe or render obvious performing an optical proximity correction (OPC) process on the device design layout and the scribe line design layout; after performing the OPC process, rotating the scribe line design layout; and after rotating the scribe line design layout, forming a reticle comprising the device design layout and the scribe line design layout. 
Ning et al. (US PGPub 2015/0278426) discloses designing reticle metrology patterns to include structural elements design to protect the metrology patterns from being modified in an optical proximity correction process (Figs. 2-4, and 6, paras. [0033], [0035], and [0044]); thus, Ning et al. does not teach or render obvious performing an optical proximity correction (OPC) process on the device design layout and the scribe line design layout; after performing the OPC process, rotating the scribe line design layout; and after rotating the scribe line design layout, forming a reticle comprising the device design layout and the scribe line design layout. 

Regarding claim 15, the prior art of record, either alone or in combination, fails to teach or render obvious generating a scribe line design layout to surround the rotated device design layout; after generating the scribe line design layout, performing an optical proximity correction (OPC) process on the unrotated device design layout; after performing the OPC process, rotating the unrotated device design layout in the first direction again; and after rotating the unrotated device design layout in the first direction again, forming a reticle comprising the device design layout. These limitations in combination with the other limitations of claim 15 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Sakurai et al. (US PGPub 2008/0063259, Sakurai hereinafter)discloses a method, comprising: receiving a device design layout (Figs. 4-6, paras. [0061]-[0070], the design data for a chip region of an exposure mask is received from a database); rotating the device design layout in a first direction (Figs. 6, 8, paras. [0076]-[0080], the pattern data is rotated); after rotating the device design layout in the first direction, performing an optical proximity correction (OPC) process on the device design layout (Figs. 6, 9, paras. [0077]-[0083], OPC is applied to the rotated pattern 14); after performing the OPC process, rotating the device design layout (Figs. 6 and 10, paras. [0077]-[0084], following the OPC process, the pattern data is rotated in the reverse direction from the first rotation); and after rotating the device design layout, forming a reticle comprising the device design layout (paras. [0004]-[0007], [0061]-[0084], [0090], after rotating the pattern data and processing the pattern data, the mask is formed with the design data). Sakurai does not describe or render obvious generating a scribe line design layout to surround the rotated device design layout; after generating the scribe line design layout, performing an optical proximity correction (OPC) process on the unrotated device design layout; after performing the OPC process, rotating the unrotated device design layout in the first direction again; and after rotating the unrotated device design layout in the first direction again, forming a reticle comprising the device design layout.
Ausschnitt et al. (US PGPub 2010/0190096, Ausschnitt hereinafter) discloses generating a scribe line design layout to surround the device design layout, wherein the scribe line design layout comprises an overlay pattern, a critical dimension bar pattern, a process control monitor pattern (Figs. 5-6 and 12, paras. [0055]-[0060], [0071], the kerf areas 94 of the mask include integrated targets 60, which include for determining critical dimension and overlay). Ausschnitt does not describe or render obvious after generating the scribe line design layout, performing an optical proximity correction (OPC) process on the unrotated device design layout; after performing the OPC process, rotating the unrotated device design layout in the first direction again; and after rotating the unrotated device design layout in the first direction again, forming a reticle comprising the device design layout.
Smayling et al. (US PGPub 2007/0074142) discloses rotating a data filed of a layout sample pattern and subjecting the layout sample patterns to OPC post-processing and rotating the layout pattern to the original orientation (Fig. 5C, paras. [0050]-[0052]). Smayling does not describe or render obvious generating a scribe line design layout to surround the rotated device design layout; after generating the scribe line design layout, performing an optical proximity correction (OPC) process on the unrotated device design layout; after performing the OPC process, rotating the unrotated device design layout in the first direction again; and after rotating the unrotated device design layout in the first direction again, forming a reticle comprising the device design layout.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882